--------------------------------------------------------------------------------

 
Exhibit 10.2
 
{EXECUTION VERSION}


NON-COMPETITION AGREEMENT


This Non-Competition Agreement dated April 23, 2007 (the "Non-Competition
Agreement"), is by and among Rick’s Cabaret International, Inc., a Texas
corporation, (the “Company”), BLP Holdings, LLC., a Texas limited liability
company (“Seller”), and Brian Paul, an individual residing in Flower Mound,
Texas  (“Paul”).




W I T N E S S E T H:


WHEREAS, simultaneously herewith, the Seller has entered into a Stock Purchase
Agreement (the “Stock Purchase Agreement”) with the Company to sell to the
Company 251,000 shares of common stock, no par value, of WKC, Inc. (“WKC”) which
shares represents 100% of the issued and outstanding shares of WKC (the
“Transaction”); and


WHEREAS, Paul is the President of WKC and is the sole manager and member of the
Seller; and


WHEREAS, WKC owns and operates an adult entertainment cabaret known as New
Orleans Nights (“New Orleans Nights” or the “Club”) located at 7101 Calmont,
Fort Worth, Texas  76116 (the “Premises”); and


WHEREAS, the Seller and Paul will each benefit from the Transaction; and


WHEREAS, the Company requires that the Seller and Paul enter into this
Non-Competition Agreement as a condition to the Company entering into the
Transaction; and


WHEREAS, to induce the Company to enter into the Stock Purchase Agreement and to
complete the Transaction, the Seller and Paul each agree to enter into this
Non-Competition Agreement; and


NOW, THEREFORE, in consideration of the premises, the closing of the Transaction
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Seller and the Company agree as follows:


1.           Covenants.  For a period of five (5) years following the Closing
Date set forth in the Stock Purchase Agreement (such five (5) year period being
referred to herein as the “Restricted Period”), neither Seller nor Paul shall,
directly or indirectly, either as an employee, employer, consultant, agent,
lender, principal, partner, stockholder, corporate officer, director, investor,
or financier or in any other individual or representative capacity, whether for
compensation or not:


 
(a)
Own or share in the earnings of, carry on, manage, operate, control, be engaged
in, render services to, solicit customers for any business engaged in the
operation of an establishment featuring live female nude or semi-nude
entertainment within a twenty (20) mile radius of the Premises (the “Prohibited
Area”); or


--------------------------------------------------------------------------------


 
 
(b)
Solicit or induce, or attempt to solicit or induce, wherever located, any
employee, independent contractor, or agent or consultant of WKC, the Company or
any of its affiliates, or the Club to leave his or her employment or terminate
his or her agreement or relationship with WKC, the Company or any of its
affiliates or the Club.



2.           Seller’s and Paul’s Acknowledgments and Agreements.  The Seller and
Paul each acknowledge and agree that:


 
(a)
Due to the nature of WKC’s and the Company’s business, the foregoing covenants
place no greater restraint upon the Seller and Paul than is reasonably necessary
to protect the business and goodwill of WKC and the Company;



 
(b)
These covenants protect a legitimate interest of WKC and the Company and do not
serve solely to limit WKC’s and the Company’s future competition;



 
(c)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;



 
(d)
A breach of these covenants by the Seller or Paul would cause irreparable damage
to WKC and the Company;



 
(e)
These covenants will not preclude the Seller or Paul from obtaining reasonable
business relationships or becoming gainfully employed following the closing of
the Stock Purchase Agreement;



 
(f)
These covenants are reasonable in scope and are reasonably necessary to protect
WKC’s and the Company’s business and goodwill and valuable and extensive trade
which WKC and the Company have established through their own expense and effort;



 
(g)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the Transaction previously discussed; and



 
(h)
The Seller and Paul have carefully read and considered all provisions of this
Non-Competition Agreement and that all of the restrictions set forth are fair
and reasonable and are reasonably required for the protection of the interests
of WKC and the Company.



3.           Remedies, Injunction.  In the event of the Seller’s or Paul’s
actual breach of any provisions of this Non-Competition Agreement, the Seller
and Paul each agree that WKC and the Company shall be entitled to a temporary
restraining order, preliminary injunction and/or permanent injunction
restraining and enjoining the Seller and/or Paul from violating the provisions
herein.  Nothing in this Non-Competition Agreement shall be construed to
prohibit WKC or the Company from pursuing any other available remedies for such
breach or threatened breach, including the recovery of damages from the Seller
and/or Paul.  The Seller and Paul each further agrees that, for the purpose of
any such injunction proceeding, it shall be presumed that WKC’s and the
Company's legal remedies would be inadequate and that WKC and the Company would
suffer irreparable harm as a result of the Seller’s or Paul’s violation of the
provisions of this Non-Competition Agreement.

Non-Competition Agreement - Page 2

--------------------------------------------------------------------------------


 
4.           Severability.  In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  The Seller and Paul each further agree
that such covenants and/or any portion thereof are severable, separate and
independent, and should any specific restriction or the application thereof, to
any person, firm, corporation, or situation be held to be invalid, that holding
shall not affect the remainder of such provisions or covenants.


5.           General Provisions.


 
(a)
Notices.  Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by a recognized
overnight delivery service.  Mailed notices shall be addressed to the parties at
the addresses set forth below, but each party may change their address by
written notice in accordance with this Paragraph (a).  Notices delivered
person­ally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated as of three (3) days after mailing; and overnight
delivery service shall be deemed delivered one (1) day after depositing with the
overnight delivery service.



 
If to Company:
Eric Langan, President

10959 Cutten Road
Houston, Texas 77066


 
With a copy to:
Mr. Robert D. Axelrod

Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas 77007


 
If to Seller or Paul:
BLP Holdings, LLC

Attn:  Brian Paul
1020 Cannongate Drive
Flower Mound, Texas  75022


 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas.  Venue shall be in Tarrant County, Texas for any legal
proceeding to enforce the terms, conditions or covenants contained herein.


Non-Competition Agreement - Page 3

--------------------------------------------------------------------------------


 
 
(c)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to the Seller’s and Paul’s
agreement not to compete with WKC and the Company.



 
(d)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith and that no evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding or litigation between the parties hereto arising out of or affecting
this Non-Competition Agreement, or the rights or obligations of any party
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid.



 
(e)
Assignment.  The rights and benefits of WKC and the Company under this
Non-Competition Agreement shall inure to the benefit of and be binding upon the
successors and assigns of WKC and the Company.  The rights of the Seller and
Paul hereunder are personal and nontransferable except that the rights and
benefits hereof shall inure to the benefit of the heirs, executors and legal
representatives of the Seller and Paul.



 
(f)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.



 
(g)
Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.





[SIGNATURES ON FOLLOWING PAGE]

Non-Competition Agreement - Page 4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as of the
23rd day of April, 2007.





  RICK’S CABARET INTERNATIONAL, INC.              
By:
/s/ Eric Langan
   
Eric Langan, President
              SELLER:               /s/ Brian Paul   BLP HOLDINGS, LLC  
By:  Brian Paul, Sole Member and Manager               /s/ Brian Paul   BRIAN
PAUL, INDIVIDUALLY


 
Non-Competition Agreement - Page 5

--------------------------------------------------------------------------------